On Motion for Rehearing
BELL, Chief Justice.
After our original opinion in this case, and before disposition of the motion for rehearing, we granted appellants’ motion to file an amended brief though the motion denominated it a “Supplemental Brief.” Thereafter the motion for rehearing was considered. We have treated the supplemental brief as an amended one.
We have considered each point of error assigned, and consider each of them to be without merit.
The motion for rehearing is overruled.
COLEMAN, J., not sitting.